  Case 19-01092       Doc 30     Filed 05/11/20 Entered 05/11/20 16:21:24             Desc Main
                                  Document     Page 1 of 13



                          UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF MASSACHUSETTS

____________________________
IN RE:                                )
                                      )               CHAPTER 7
JOANNE N. LUNN                        )               CASE NO. 19-11275 MSH
                                      )
                  Debtor              )
____________________________
PAULA FRUMAN                  )
                              )
                  Plaintiff   )                       ADVERSARY PROCEEDING
                              )                       NO. 19-01092
vs.                           )
                              )
JOANNE N. LUNN                )
                              )
                  Defendant   )
____________________________ )

                    PRETRIAL MEMORANDUM OF JOANNE N. LUNN

        The Defendant, Joanne N. Lunn (“Lunn”), hereby respectfully submits her Pretrial

Memorandum in accordance with this Court’s Order dated April 20, 2020. It is not joint for the

reasons previously stated in Lunn’s Motion to Extend/Amend Pretrial Order filed on April 7,

2020.

        a. Statement regarding the Court’s authority to enter a final order as to each matter

in dispute.

        Pursuant to Rule 7058 of the Fed.Rules Bankr.Proc., this Court has authority to enter a

judgment and allocate damages in this pending adversary proceeding.

        b. Statement as to whether each party consents to the entry of a final order by the

Court as to each matter in dispute:

        Lunn consents to the entry of a final order by the Court as to each matter in dispute.

        c. Facts to which the parties have stipulated.


                                                 1
     Case 19-01092      Doc 30     Filed 05/11/20 Entered 05/11/20 16:21:24             Desc Main
                                    Document     Page 2 of 13



         The parties have not stipulated to facts. However, in Paula Fruman’s (“Fruman”)

 Opposition to Lunn’s Motion for Summary Pursuant to Plaintiff’s Opposition to Defendant’s

 Motion for Summary Judgment (the “Opposition”), the parties are in agreement that as to the

 following facts:

1.      In 2013, Fruman brought suit in Suffolk Superior Court, C.A. No. 1384CV02976, (the

        “Suit”) against Jay Pabian, Pabian & Russell, LLC (“Pabian Defendants”) and Joanne

        Lunn.

2.      As pertains to Lunn the alleged claims were for breach of fiduciary duty, breach of

        contract and infliction of emotional distress..

3.      After a full trial at which Lunn appeared pro sethe verdict reached by the jury determined

        that there was a breach of fiduciary duty by Lunn to Fruman which caused the Plaintiff

        damages amounting to $10,000.00

4.      All of the remaining damages in the amount of $350,000.00 were allotted by the jury to

        the breach of contract claim.

5.      Lastly, the jury decided that there was not intentional infliction of emotional distress

        caused by Lunn and therefore found no damages for that claim.

6.      Based on these findings, a Judgment on Jury Verdict entered for Fruman on March 8,

        2017 in the total amount of $514,369.00 which consists of $360,000.00 in damages plus

        the remainder for interest and costs.

7.      On April 17, 2019, Lunn filed this case originally as a Chapter 13 Bankruptcy. On May 2,

        2019, she filed a Motion to Convert Case From Chapter 13 to Chapter 7 which was

        allowed by Judge Feeney on May 3, 2019.




                                                   2
     Case 19-01092      Doc 30     Filed 05/11/20 Entered 05/11/20 16:21:24              Desc Main
                                    Document     Page 3 of 13



8.      The Fruman judgment in the amount of $514,369.00 is included on Lunn’s Schedule E/F

        is an unsecured claim.

         d. The issues of fact which remain to be litigated. The issues of law to be determined.

 1. This Court must determine and Fruman must prove whether or not Lunn legally personally

 breached a contract with Fruman and if so, did such breach create a nondischargeable debt to

 Fruman, and in what amount, if any, “for money, property, services, or an extension, renewal, or

 refinancing of credit, to the extent obtained by false pretenses, a false representation, or actual

 fraud, other than a statement respecting the debtor’s or an insider’s financial condition pursuant

 to 11 U.S.C. §523(a)(2)(A). Lunn asserts that she did not obtain money or services from Fruman

 that caused her harm, nor under false pretenses, false representation or actual fraud cause any

 harm to Fruman and that therefore any debt owed to Fruman is dischargeable. If Fruman cannot

 satisfy her burden of proof under 11 U.S.C. §523(a)(2)(A) but there is a debt for breach of

 contract, then said debt is nonetheless discharged pursuant to 11 U.S.C. § 727.

 2. This Court must determine and Fruman must prove whether or not Lunn’s debt, to Fruman and

 in what amount thereof, if any, was incurred as a result of “fraud or defalcation while acting in a

 fiduciary capacity, embezzlement or larceny” so as to be nondischargeable pursuant to 11 U.S.C.

 §523(a)(4). Lunn asserts that at no time did she commit fraud as to Lunn or misappropriate any

 funds for her own gain at Fruman’s expense, nor did she ever embezzle funds from or commit

 larceny against Fruman or anyone. If Fruman cannot satisfy her burden of proof under 11 U.S.C.

 §523(a)(4) then Lunn is entitled to a discharge of any such alleged debt pursuant to 11 U.S.C. §

 727.




                                                   3
  Case 19-01092       Doc 30     Filed 05/11/20 Entered 05/11/20 16:21:24             Desc Main
                                  Document     Page 4 of 13



3. This Court must determine and Fruman must prove whether or not Lunn breached a fiduciary

duty to Lunn and if so, was such debt resulting from said breach of fiduciary duty and in what

amount, if any, was “for willful and malicious injury by the debtor to another entity or to the

property of another entity” pursuant to 11 U.S.C. §523(a)(6). This requires that said breach to be

both willful and malicious in order to be nondischargeable. Lunn asserts that she never acted

with any ill-will toward Fruman and therefore any debt to Fruman that may have arisen from a

breach of fiduciary duty is dischargeable. If Fruman cannot satisfy her burden of proof under 11

U.S.C. §523(a)(6) but there was a breach of fiduciary duty, then said debt is nonetheless still

discharged pursuant to 11 U.S.C. § 727.

       e. A brief summary of each party’s case.

   Lunn worked for Jeffrey Fruman (“Jeff’) at JT Electronics Corporation (“JT”) from when it

was founded in 2008 until his death in 2013. They were co-workers and became good friends

over time, as Lunn first started working for him in 2002 at International Cable. She first started

as a warehouse manager, then became Jeff’s personal assistant and eventually she became

President of JT, although Jeffrey Fruman was always her boss and mentor. He was the one who

had funded these companies and had a law degree. Lunn respected him and reported directly to

him while he was alive.

   JT was originally incorporated in 2008 in Avon, MA with Lunn as a 60% shareholder, Jeff as

a 15% shareholder and Tim Bradley as a 25% shareholder. The parties, Jeffrey Fruman, and

others, all at some point in time, owned shares in JT. Lunn never received or paid more than

$10,000.00 for any transfer of her stock. At all times that Lunn worked at JT she was

compensated as a salaried employee. Any bonuses or additional compensation, if any, were

determined by Jeff, including for himself, Fruman and anyone else who was paid by JT.



                                                 4
  Case 19-01092       Doc 30      Filed 05/11/20 Entered 05/11/20 16:21:24            Desc Main
                                   Document     Page 5 of 13



   At the time of his death from an overdose, accidental or otherwise, while on a business trip

in Hong Kong on March 12, 2013Jeff was married to his second wife, Paula Fruman. Lunn was

friendly with Fruman as well. Due to their close friendship, Jeff confided in Lunn about his

marital problems with Fruman. Jeff even relied on Lunn to facilitate a reconciliation between he

and Fruman including restoring communications between them and a rendezvous at their favorite

hotel to make up after a fight. His ill-fated trip to Hong Kong was after another one of their

blowups and after Jeff had just taken $100,000.00 from JT.

   On the business side of their relationship, Lunn took direction from Jeff as he was the one

with the legal degree and she always trusted him to do what was best for the company. At times

this involved changing the percentage what amount of stock Jeff, Lunn, and Fruman had in the

company. This was sometimes done to qualify and maintain its status as a “woman-owned

business.” At all times Fruman was informed and consented to said changes. Once by text to

Lunn and another time by email to JT’s attorney. Fruman also admitted to authorizing her stock

transfers in a conversation she recorded on March 17, 2013 with Jay Pabian and Michael

Londono.

   It was at Jeff’s insistence, that JT vie for an advantage in bidding for contracts by being a

minority women owned business. For that purpose, Jeff asked Fruman and Fruman consented to

transfer her share to Lunn as it was required that such majority business owner be not only

female but also a U.S. citizen. Fruman was not yet naturalized at that time and therefore they

thought Lunn should hold the majority of the shares. It was all for naught as the company was

not awarded any such contracts.

   At one point, on or about June 13, 2012, Jeff emailed Lunn that he wanted to change the

compensation structure at JT and defer some of his over $700,000.00 in compensation to his



                                                 5
  Case 19-01092       Doc 30     Filed 05/11/20 Entered 05/11/20 16:21:24            Desc Main
                                  Document     Page 6 of 13



wife. At no time was Lunn advised that she was entering into contract negotiations with her boss

and that she should have sought out legal advice. Although Lunn did not agree with Jeff’s

proposal, as there was no benefit to her to make the changes he wanted, she did not send him an

email response, but instead met with him in person the next day to discuss changes. Never did

Lunn think, intend or agree that she was personally obligating herself to pay Fruman anything.

   Although Fruman was allowed to and received significant compensation from JT by Jeff, she

never worked for the company in any meangingful sense, nor knew how to run it. Therefore it

was the Executors of Jeffrey’s estate, Attorney Jay Pabian (“Pabian’) and Todd Kamens

(“Kamens”) and also Jeff’s father Larry Fruman (“Larry”) that took over management of JT after

his death.

   It was at the request of his estate managers, Jay Pabian and Todd Kamens, that Lunn

continued to work at JT for a while after Jeff’s death until her resignation. The infighting

between Fruman, Pabian, Kamens, and Larry started almost immediately. This included

accusations that Lunn had changed the locks and locked Fruman out of the building, when in fact

Lunn did no such thing nor ordered anyone to do so. Moreover, Fruman never had a key to the

building nor ever worked inside it. From that point Lunn, who considered herself now working

for Jeff’s estate, started getting conflicting information and direction of what she could and could

not do, including paying Fruman.

   She had trusted Jeff and JT’s corporate attorney to take care of the legal transactions on

behalf of the company while Jeff was alive. However it was not until after Jeff’s death that it

came to light that at certain times, when Lunn thought she was the majority shareholder, she de

facto may not have been and vice versa because of oversights in recording stock transfers which

she always left to the attorneys and Jeff to do. Lunn never intentionally made any



                                                 6
  Case 19-01092       Doc 30     Filed 05/11/20 Entered 05/11/20 16:21:24             Desc Main
                                  Document     Page 7 of 13



misrepresentations about her ownership in JT nor did she personally benefit from any such

representations. She never had an ownership interest, nominally or otherwise, in any of Jeff’s

other businesses.

   Nonetheless soon after and largely as a result of Jeff’s death, the company lost all of its

clients except one and became insolvent. Due to its finances and the directions received by Lunn

from Jeff’s estate managers, Lunn was prohibited from compensating Fruman as she had

previously and litigation ensued. Fruman commenced litigation against Jeff’s former attorney,

Jeff Pabian, and his law firm and Lunn. Fruman may or may not have had valid claims against

these other parties, but they are not parties for whom Lunn was responsible. Fruman has

attempted to make Lunn the scapegoat for the financial fallout she experienced after Jeff’s death

but in reality Lunn was merely caught in between all these parties’ attempt at a huge money grab,

while she was just trying to do her best to keep a sinking company afloat for the benefit of Jeff’s

estate and its heirs. Ultimately the company lost its clients, ran out of money and Lunn could not

keep paying Fruman, but never was that out of any bad intentions towards Fruman.

   f. The names, address, and telephone number of each witness, separately identifying

the witnesses each party expects to present and those witness to be called only if the need

arises.

   Lunn’s witness list is the same as identified in Fruman’s Pretrial Memorandum.

   Lunn also reserves the right to call as necessary keepers of records and rebuttal witnesses.

   g. A list of witnesses whose testimony may be presented by means of a deposition.

   Lunn list is the same as identified in Fruman’s Pretrial Memorandum

   h. A statement confirming that the parties have exchanged exhibits.




                                                 7
  Case 19-01092       Doc 30    Filed 05/11/20 Entered 05/11/20 16:21:24            Desc Main
                                 Document     Page 8 of 13



   Lunn confirms that she received Fruman’s responses to discovery as identified in Fruman’s

Pretrial Memorandum and that she has provided discovery to Fruman but that nothing has yet

been exchanged and marked as Exhibits for trial between the parties. In addition to Exhibits that

have been previously provided to the Court, Lunn intends to use any or all of the following

documents provided by Fruman and identified by Fruman as follows:

  Starting #    Ending #



 PFBK000079    PFBK000086
 PFBK000119    PFBK000132
 PFBK000165    PFBK000172
 PFBK000193    PFBK000194

 PFBK000441 PFBK000445


 PFBK000475 PFBK000477

 PFBK000499 PFBK000499

 PFBK000514 PFBK000514

 PFBK000515 PFBK000516
 PFBK000517 PFBK000519

 PFBK000521 PFBK000523

 PFBK000524 PFBK000527
 PFBK000536 PFBK000538

 PFBK000539 PFBK000539

 PFBK000540    PFBK000544
 PFBK000555    PFBK000558
 PFBK000564    PFBK000565
 PFBK000566    PFBK000571
 PFBK000574    PFBK000654
 PFBK000655    PFBK000659
 PFBK000660    PFBK000666
 PFBK000667    PFBK000670
 PFBK000683    PFBK000683
 PFBK000689    PFBK000689

                                                8
Case 19-01092     Doc 30   Filed 05/11/20 Entered 05/11/20 16:21:24   Desc Main
                            Document     Page 9 of 13



PFBK000692 PFBK000694

PFBK000695 PFBK000697


PFBK000698 PFBK000709

PFBK000710   PFBK000710
PFBK000783   PFBK000783
PFBK000784   PFBK000784
PFBK000785   PFBK000789
PFBK000790   PFBK000790
PFBK000791   PFBK000835

PFBK000887 PFBK000896

PFBK000897 PFBK000902

PFBK000903   PFBK000907
PFBK000916   PFBK000916
PFBK000919   PFBK000938
PFBK000950   PFBK000950
PFBK000960   PFBK000960
PFBK000990   PFBK000990
PFBK000995   PFBK000996
PFBK000997   PFBK000997
PFBK001000   PFBK001001
PFBK001233   PFBK001233
PFBK001254   PFBK001255
PFBK001256   PFBK001257

PFBK001276 PFBK001278

PFBK001296 PFBK001296

PFBK001351 PFBK001352

PFBK001562 PFBK001564

PFBK001612 PFBK001616
PFBK001745 PFBK001753
PFBK002067 PFBK002067

PFBK002073 PFBK002074

PFBK002105 PFBK002106
PFBK00218 PFBK00219

                                       9
Case 19-01092     Doc 30   Filed 05/11/20 Entered 05/11/20 16:21:24   Desc Main
                           Document      Page 10 of 13



PFBK002182   PFBK002182
PFBK002189   PFBK002189
PFBK002191   PFBK002191
PFBK002202   PFBK002202
PFBK002204   PFBK002204
PFBK002205   PFBK002209
PFBK002227   PFBK002306
PFBK002307   PFBK002307
PFBK002308   PFBK002309
PFBK002310   PFBK002311
PFBK002313   PFBK002315
PFBK002317   PFBK002318
PFBK002322   PFBK002322
PFBK002323   PFBK002323
PFBK002341   PFBK002343
PFBK002344   PFBK002344

PFBK002345 PFBK002345

PFBK002387 PFBK002389

PFBK002394   PFBK002394
PFBK002395   PFBK002402
PFBK002412   PFBK002415
PFBK002423   PFBK002425
PFBK002526   PFBK002526
PFBK002538   PFBK002538
PFBK002567   PFBK002568
PFBK002768   PFBK002768
PFBK002769   PFBK002769
PFBK002785   PFBK002785
PFBK002786   PFBK002786
PFBK002796   PFBK002802
PFBK002854   PFBK002855
PFBK002906   PFBK002907
PFBK002947   PFBK002949
PFBK002950   PFBK002957
PFBK002963   PFBK002963
PFBK003130   PFBK003130
PFBK003133   PFBK003133
PFBK003148   PFBK003148
PFBK003181   PFBK003181
PFBK003184   PFBK003187


                                       10
Case 19-01092     Doc 30   Filed 05/11/20 Entered 05/11/20 16:21:24   Desc Main
                           Document      Page 11 of 13



PFBK003190 PFBK003192

PFBK003197 PFBK003198

PFBK003257   PFBK003258
PFBK003278   PFBK003278
PFBK003279   PFBK003283
PFBK003284   PFBK003284
PFBK003297   PFBK003298
PFBK003304   PFBK003335
PFBK003341   PFBK003347
PFBK003362   PFBK003362

PFBK003367 PFBK003368

PFBK003369   PFBK003371
PFBK003372   PFBK003374
PFBK003377   PFBK003377
PFBK003385   PFBK003387
PFBK003390   PFBK003392
PFBK003400   PFBK003400
PFBK003412   PFBK003413
PFBK003416   PFBK003416
PFBK003417   PFBK003417
PFBK003418   PFBK003418
PFBK003425   PFBK003426
PFBK003431   PFBK003431
PFBK003445   PFBK003445
PFBK003448   PFBK003448
PFBK003451   PFBK003451
PFBK003452   PFBK003452
PFBK003454   PFBK003455
PFBK003462   PFBK003465
PFBK003469   PFBK003469
PFBK003475   PFBK003475
PFBK003477   PFBK003477
PFBK00348    PFBK003353
PFBK003490   PFBK003490
PFBK003491   PFBK003491
PFBK003492   PFBK003493
PFBK003503   PFBK003505
PFBK003506   PFBK003507
PFBK003516   PFBK003518


                                       11
Case 19-01092     Doc 30   Filed 05/11/20 Entered 05/11/20 16:21:24   Desc Main
                           Document      Page 12 of 13



PFBK003519 PFBK003519

PFBK003530 PFBK003530

PFBK003537 PFBK003538

PFBK003540 PFBK003544
PFBK003553 PFBK003555
PFBK003823 PFBK003823

PFBK003824 PFBK003838

PFBK003923 PFBK003923
PFBK003955 PFBK003957


PFBK003961 PFBK004037


PFBK004038 PFBK004040

PFBK004097 PFBK004098

PFBK004203 PFBK004206
PFBK004275 PFBK004275

PFBK004279 PBFK004280

PFBK004299   PFBK004231
PFBK004367   PFBK004368
PFBK004388   PFBK004388
PFBK004390   PFBK004392
PFBK004393   PFBK004395

PFBK004398 PFBK004401

PFBK004402   PFBK004403
PFBK004404   PFBK004406
PFBK004412   PFBK004414
PFBK004415   PFBK004423
PFBK004448   PFBK004453

PFBK004454 PFBK004512


PFBK004516 PFBK004518


PFBK004526 PFBK004526


                                       12
  Case 19-01092       Doc 30     Filed 05/11/20 Entered 05/11/20 16:21:24        Desc Main
                                 Document      Page 13 of 13



 PFBK004530 PFBK004530

 PFBK004531 PFBK004531

 PFBK004536 PFBK004538

 PFBK004539 PFBK004542


   i. If applicable, a statement disclosing any records of regularly conducted business

activity under FED. R. Evid 803(6) that a party intends to present by certification, as

permitted by FED. R. Evid. 902(111) and (12), rather than by testimony of an

authentication witness.

       None at this time but Lunn reserves the right to do so if needed.

       j. Any objection, including the grounds for the objection, to the calling of any

witnesses, including expert, the presentation of testimony through use of a deposition, or

the admissibility of documents or exhibits.

       None at this time but Lunn reserves the right to do so if needed.

       k. An estimated time of trial.

       Lunn anticipates it will take 3 to 4 days to try this matter.



                                                      Joanne N. Lunn
                                                      by her attorney,

                                                      /s/ Honoria DaSilva-Kilgore
                                                      Honoria DaSilva-Kilgore, BBO# 564202
                                                      The Law Offices of
                                                      Honoria DaSilva-Kilgore, P.C.
                                                      2 Richard Street, P.O. Box 277
                                                      Raynham, MA 02767
                                                      (508) 822-3200
                                                      hdklaw@hdklawoffices.com




                                                 13
